            Case 1:21-cv-00204-CM Document 4 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOWAKI KOMATSU,

                                Plaintiff,
                                                                 21-CV-0204 (CM)
                    -against-
                                                                CIVIL JUDGMENT
THE CITY OF NEW YORK, et al.,

                                Defendants.

         Pursuant to the order issued February 11, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed

without prejudice for Plaintiff’s failure to comply with the December 15, 2020 order in Komatsu

v. City of New York, ECF 1:20-CV-7046, 45 (S.D.N.Y. Dec. 15, 2020).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 11, 2021
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
